Title: To George Washington from Tobias Lear, 18 March 1795
From: Lear, Tobias
To: Washington, George


        
          My dear Sir,
          George Town [D.C.] March 18th: 1795
        
        On the day that I left this place to accompany Mr Weston up the River, I had the honor of writing a few lines to you on a certain subject mentioned in your respected favor of the 4th instant. Having returned from that trip but yesterday, no further oppurtunity of obtaining information on the point alluded to has yet occurred.
        I am much pleased to inform you that Mr Weston found time to visit the Shanandoah, and to examine with attention such parts of that River, as well as of the Potomac, below it, as appear to require any considerable labour or expense to render them navigable with ease and safety. The falls in the Shanandoah, and the obstacles to the navigation of that noble branch appear small in comparison with the advantages which would naturally and immediately flow from its being made passable.
        Mr Weston has not yet made his Report, in writing, to the Directors, as he intends doing; but I am convinced, from his remarks on the spot, that he considers that the impediments in the Shanandoah may be overcome with ease, and at no great expense. From its junction with the Potomac to the distance of about seven miles up the River are the only obstructions worth noticing. Mr Weston, Colo. Gilpin and myself walked up and down the distance on each side of the River, and examined with accuracy every part of it which required attention. The first fall begins about 3 Miles above Keys’ ferry, and falls about 30 feet in the distance of 2½ Miles. The Bed of the River, even if that should be thought the best mode of navigation, appears too much obstructed with Rocks to attempt clearing it. The ground on the So. or Loudoun side (as it may be called) offers itself as very favourable for Canals, three of which, of about 350 or 400 yards each, with a lock, may be made in the distance of 2½ miles abovementioned, using the River between the Canals, where the Water admits of it very well. From the end of this fall the River is beautifully navigable ’till you get about 2 miles below Keys’ ferry,

where the second fall begins, and falls about 30 or 35 feet in the distance of 2 Miles. Here, as at the falls above, the Water must be taken out of the bed of the River and conducted along the So. side, where the ground is remarkably well adapted to the purpose, and two Canals and Locks will complete the navigation. In making all the before mentioned Canals it does not appear that it will be necessary to cut one fourth part of their length for nature has formed a chain of Islands along the Shore in such a manner as to carry the navigation almost wholly between them and the fast land, as is done at the Seneca falls. By pursuing this mode of opening the navigation it will be made very complet in the first instance; and Mr Weston is of opinion that the use of the water at the several Locks, for Mills &c. may be sold for as much as the Locks (which will be almost the only expense here) will cost. The land on the South side of the River belongs to the Estate of the late Colo. Fairfax, and it is presumed there will be no difficulty in obtaining what may be wanted at a reasonable rate. After passing about one half the distance of the second fall, there is a convenient place to cross the River, and bring the navigation on the north side so as to take advantage of Colo. Bull’s Mill Race, and the Race of a saw mill below; which may be done if the owners of the property there know their own interest.
        Approving, as Mr Weston does, of Canals instead of using the River, he could not but regret that the labour at the Shanandoah falls in the Potomac had not been bestowed on a Canal and Locks there; but he approves generally of the work which is done, pointing out some improvements that may be made in it.
        At Payne’s falls, and particularly at the Seneca, he thinks Locks should certainly be fixed, as the circumstances of the River at those places admit of them very well.
        The Great Falls were examined with much attention, and it was not until after repeated views of the ground that Mr Weston could determine whether it would be best to fix the Lock seats at the place heretofore contemplated, and at which some work has been done, or at a spot lower down, to which the water from the basin of the Canal takes a course in a line nearly parallel with the River. And even now he has not declared his decision in direct terms; but from the tenor of his observations on the subject, I have no doubt but he has determined upon the latter as the most proper place. He declares there will be no difficulty

at either, and that the object can be accomplished within two years.
        On our return we visited the Little Falls where Mr Weston took another view of the works there, and confirmed his opinion first given, vizt that the work of the Locks was sufficiently substantial, indeed more so than he should have thought necessary—that a greater slope ought to be given to the Banks of the Canal where they are not walled—that a guard-Gate and a Boom should be fixed at the entrance of the Canal to prevent its being injured by Ice or Logs in heavy freshes. He is moreover of opinion that the Locks are much larger than will ever be found necessary (tho’ the law fixes them of the dimensions used at the Little Falls in order to admit rafts, masts &c.) and that it will require at least 40 minutes to pass a boat through each. The water should have been led from one lock to another by Trunks or Spouts, entering at the sides of the Locks, in aid to the Wicket gates. He thinks the workmanship of the Locks is executed in a clumsey manner.
        Upon the whole Mr Weston finds much more done to the navigation of the River than he expected; and considering that the great object, in the first instance, was to make the River passable for boats to as great an extent as the funds would permit, the best means have been used to accomplish this, that circumstances would allow; but that it is capable of being made infinitely better by means of Canals & Locks in many places, and that at an expense trifling, when compared with the magnitude & importance of the Object. It is readily seen that Mr Weston is a strong advocate for Canals & Locks in all cases where there is difficulty in passing, in preferrence to attempting the bed of the River. and he is undoubtedly a very good judge of the ground through which they may be best conducted, & of the best mode of constructing them; but having never had occasion to manage, in a River, so wild a stream as is our Potomac in many places, he is not perhaps so competent a judge of the easiest & cheapest mode of making the River navigable in its bed, nor aware of the difference of expense in the two, which is with us at present an important object—I am, however, very much mistaken, if he will not go away deeply impressed with the great advantages of this River over the Susquehanna.
        On Saturday Mr Weston will meet the Directors and lay his

report before them, when the time for calling a meeting of the Company will be determined upon—and the number of additional shares fixed.
        Mr Brent is elected for the Fairfax District, in place of Mr R. B. Lee, by a majority of more than 200 votes in the three Counties.
        We are now shipping Tobacco suitable for the Holland market, and I have taken the seven hhds belonging to you in this warehouse, which were in Colo. Deakins’ hands. The price for which we have purchased, & for which we could have any quantity here is 4 dollars per hundred. There is nearly two years crops now in the Ware-houses, and no other Ship loading but that in which our’s is shipp’d, of course there is no demand for this article. Should the price be agreeable to you the money will be at your command—if not we will replace the Tobacco by a like quantity of the same quality, which is what is here esteemed the common run of Tobacco—or should you prefer the chance of a market abroad the a/c of this shall be kept seperate from the rest of the Cargo and the proceeds accounted for to you. The Tobacco of Alexandria ware-house is chiefly of the dark heavy kind, which is not suitable for the Holland Market—Your’s there is of that quality, otherwise we should be glad to take it to our a/c. It is best adapted to the French Market; for which there will be vessels loading shortly, when it will probably sell better than it would do at present.
        I hope to have the pleasure of paying my respects to you in Phila. in the course of next week, on my way to the Eastward.
        Tendering my best respects to Mrs Washington and affectionate regards to my young friends, I have the honor to be, with sentiments of the purest respect & most affectionate attachment Your grateful & obliged friend
        
          Tobias Lear.
        
        
          P.S. I find Mr Weston is opposed to the inclined plain in toto: unless where water cannot be commanded to fill a lock.
        
      